Citation Nr: 1316210	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.  

In May 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2012 hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in July 2012 and March 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center (NPRC) records center in 1973.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Without good cause, the Veteran cancelled his scheduled VA examination after having been informed of the time and place of the examinations and of the importance of the examination to his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The Veteran's failure to report for a VA examination requires that the claim for a TDIU be denied.  38 C.F.R. § 3.655 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2008, April 2009, May 2009, July 2009, March 2010, February 2012, October 2012, December 2012, and April 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As noted above, the Veteran's service treatment records are unavailable having been destroyed in a fire at the NPRC in 1973.  Efforts to secure service treatment records have been set forth in Formal Findings of Unavailability dated in July 2009 and January 2013.  The Veteran's VA and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in November 2009.  The Board further observes that this case was previously remanded in order to afford the Veteran a VA examination so as to assess the severity of his service-connected bilateral hearing loss as it pertains to his ability to engage in substantially gainful employment.  As will be discussed below, the Veteran was scheduled for the requested VA examination in April 2013, however, he cancelled his appointment.  In Olson v. Principi, 3 Vet. App. 480 (1992), the Veteran failed to report for scheduled examination, and it was reiterated that the duty to assist is not always a one-way street, or a blind alley; and that the Veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and by submitting all medical evidence supporting a claim.  See also Wood v. Derwinski, 1 Vet. App. 190   (1991).  As such, the Board finds that the agency of original jurisdiction has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

 In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

TDIU

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340  (2012).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341  (2012).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15  (2012). 

If the schedular rating is less than total, a total disability rating can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a)  (2012).  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The percentage standards of 38 C.F.R. § 4.16(a) are set aside only when the evidence clearly and factually shows the Veteran has been rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages.  Id.  

The pertinent governing criteria set out in detail above are predicated on a Veteran having been granted service connection for a disability or disabilities sufficient to warrant a TDIU.  In this case, service connection is in effect for only one disability, bilateral hearing loss, which is rated as 10 percent disabling.  The Veteran has a combined disability rating of 10 percent.  38 C.F.R. § 4.16(a)(2).  Thus, the requirement for a combined disability rating of 70 percent or higher has not been met. 

Even if the ratings for a Veteran's disabilities fail to meet the objective bases upon which a TDIU may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, age, occupational background, and other related factors, an extraschedular total disability rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. §§ 3.321(b), 4.16 (b) (2012).  Such cases are submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  In this case, the RO considered referral of the Veteran's claim to the VA Director of the Compensation and Pension Service in December 2009, April 2010, and December 2011, however, the RO determined that the evidentiary record did not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service. 

In various correspondence to VA and during his May 2012 Board hearing, the Veteran has consistently asserted that he is unable to work because of a back disability.  However, service connection is not in effect for any back disability.  That issue was most recently denied by the Board in March 2013.

A VA audio examination report dated in November 2009 shows that the Veteran reported hearing loss since service.  He denied any recreational or occupational noise exposure.  Physical examination revealed mild to severe bilateral sensorineural hearing loss.  Tympanometry revealed normal middle ear function,  bilaterally.  Acoustic reflexes were present, bilaterally, and reflex decay was negative, bilaterally.  The examination report did not include an assessment on the functional impact on the Veteran's ability to engage in substantially gainful employment.

In its March 2013 Remand, the Board directed that the Veteran be scheduled for a 
VA examination to determine whether his service-connected bilateral hearing loss (his sole service-connected disability) prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran was scheduled for a VA examination in April 2013, however, he cancelled his appointment.  Cancellation remarks of record from the VA medical facility in Bay Pines, Florida, show that the Veteran did not want this examination; stating he had a back problem, not ear.

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In cancelling the scheduled VA audio examination, the Veteran did not provide a reason that would suggest there was good cause not to attend other than he did not believe that he had an ear problem.

As such, the Board finds that there is not sufficient medical evidence of record to adjudicate the Veteran's claim for a TDIU.  The November 2009 VA examination report is more than three years old, and there was no opinion on employability. Current examination findings are necessary to assess the severity of his service-connected disability and its effect on his employability.  VA's duty to assist the Veteran is not a one-way street; he also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, supra.  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same. 38 C.F.R. §§ 3.326, 3.327 (2012). 

Accordingly, the Board finds that the Veteran failed to report, without good cause, for VA examinations scheduled in connection with his claim for a TDIU.  Consistent with 38 C.F.R. § 3.655(b), the claim must be denied.  Because the law is dispositive in this case, the claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


